                      I THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No. 5:0l-cr-128-BO-l


UNITED STA TES OF AMERICA                    )
                                             )
V.                                           )                     ORDER
                                             )
JEFFREY BRADFORD                             )


       T hi s cause comes before the Court on defendant's motion for co mpassionate release. The

government has responded in opposition and the matter is ripe for ruling. For the reasons that

follow, defendant's motion is granted .

                                          BACKGROUND

       On August 30, 200 1, defendant was convicted by a jury on one count of armed bank

robbery. The Court sentenced him to 300 months ' imprisonment. He is currently serving that

sentence at the Federal Correctional Institute at Cumberland (FCI-Cumberland), and is scheduled

for release on September 23, 2025.

       On April 2, 2020, defendant filed a moti on for compassionate release, arguing that he

received an erroneous career-offender sentence under a mandatory guideline regime. He argues

that this constitutes extraordinary and compe lling circumstances warranting compassionate

release. The government opposed the motion, arguing that it should be construed as a second or

successive 28 U.S.C. § 2255 motion. Defendant then moved to strike hi s motion and requested

that the Court appo int counsel on his behalf to represent him in a compassionate release motion .

The Court appointed the Federal Publi c Defender. On July 2, defendant, through appointed

counsel , filed a supplemental motion for compassionate release.




         Case 5:01-cr-00128-BO Document 138 Filed 07/31/20 Page 1 of 5
          In this second motion, defendant argues that in light of his health conditions, the COVID-

19 pandemic- and its prevalence in BOP facilities- puts his life in serious jeopardy and that this

qualifies as an extraordinary and compelling reason warranting relief under 18 U.S.C. §

3582(c)(l )(A). Defendant is 55 years old. He is obese, has an extensive history as a smoker, and

is susceptible to acute respiratory infections and shortness of breath. The government has

responded in opposition, and the motion is ripe for disposition.

                                           DISCUSSION

          Subject to few exceptions, a sentence that has been imposed may not be modified. 18

U.S.C. § 3582(c) . One exception to this general rule applies where a defendant qualifies for a

modification in his sentence due to certain age, health, or family circumstance factors , often

referred to as compassionate release. 18 U.S.C. § 3582(c)(l)(A). Prior to the passage of the First

Step Act on December 21 , 2018 , 1 the discretion to file a motion for compassionate release under

§ 3582(c)(l)(A) rested entirely with the Director of the BOP. Section 603 of the First Step Act

amended§ 3582(c)(l)(A) to provide that a defendant may request compassionate release from the

sentencing court after exhausting his administrative remedies.

          Compassionate release may be available to defendants where ( 1) extraordinary and

compelling reasons warrant a reduction in the sentence or (2) a defendant who is serving a

sentenced imposed pursuant to 18 U.S.C . § 3559(c) is at least seventy years old and has served at

least thirty years in prison. 18 U.S.C. §§ 3582(c)(l)(A)(i)-(ii). A reduction under either section

must be consistent with applicable policy statements issued by the United States Sentencing

Commission. Id. at (c)(1 )(A). When reducing a term of imprisonment via compassionate release,




1
    Pub. L. 115-391 , 132 Stat. 5194.

                                                  2

            Case 5:01-cr-00128-BO Document 138 Filed 07/31/20 Page 2 of 5
a court " may impose a term of probation or supervised release with or w ithout conditions that does

not exceed the unserved portion of the original term of imprisonment[.]" Id.

       The Guidelines provide three categories of circumstances that are extraordinary an d

compelling. U.S.S .G . § 1B 1.13, comment. n.1. The first concerns the medical condition of the

defendant (section A) , the second concerns the age of the defendant (section B), and the third

concerns the family circumstances of the defendant (section C). There is also a fourth category, a

catch all provis ion, which permits the Director of the Bureau of Prisons to identify other

extraordinary circumstances that are not set out by the Guidelines (sectio n D). U.S.S.G. § lBl.13

comment. n.1 (A)- (D). This Court is in agreement with the other courts that have decided that

judges have discretion to afford relief to defendants under § 3582(c)(l)(A) even where

circumstances do not fit squarely within the current policy statement of the Sentencing

Commission as reflected in U.S.S.G. § lBl.13 . United States v. Maumau, No. 2:08-CR-00758-

TC-l l , 2020 WL 806 121 , at *4 (D . Utah Feb. 18 , 2020) (listing cases holding same). While the

applicable policy statement " provides helpful guidance, it does not constrain the Court's

independent assessment of whether 'extraordi nary and compelling reasons ' warrant a sentence

reduction." United States v. Beck, 425 F. Supp. 3d 573,579 (M.D.N.C. 2019).

       Finally , when assessing a request for compassionate release, a court must also consider the

18 U .S.C. § 3553(a) factors and determine whether the defendant is a danger to the safety of

another person or the community.

       To start,2 the parties agree that defendant' s obesity and susceptibi lity to acute upper

res~iratory infections create an extraordinary and compelling reason und er § 3582(c)(l)(A)(i).


2
 The government does not argue that defendant failed to exhaust his remedies with the Bureau of
Prisons. Accordingly , the Court goes right to the merits of the motion. United States v. Haney, o.
19-CR-541 , 2020 WL 1821988, at *3 (S.D . .Y. Apr. 13 , 2020) (ho lding that 18 U.S.C. §
3582(c)( l )(A) ' s exhaustion requirement is nonjurisdictional).

                                                 3

         Case 5:01-cr-00128-BO Document 138 Filed 07/31/20 Page 3 of 5
Specifically, defendant presents "serious physical or medical condition[s] . .. that substantially

diminish[] the ability of the defendant to provide self-care within the environment of a correctional

facility and from which [he] is not expected to recover. " U.S.S.G. § lB 1.13 cmt. n. l(A)(ii)(I). The

Court finds that defendant' s health issues, in light of the COVID-19 pandemic, rise to the level of

extraordinary and compelling circumstances.

       Because defendant has demonstrated extraordinary and compelling circumstances, the

Court must consider the 18 U.S.C. § 3553(a) factors and well as defendant ' s dangerousness to

another person or the community if released . Defendant has served nearly 17 years in federa l

custody, but he has been in continuous custody for 19 years. After spending years in federal

penitentiaries, defendant ' s security level has been reduced for good behavior, and he now resides

at FCI-Cumberland. He had no infractions whatsoever from 2010 to 2018, and only a minor

infraction in 2018 . Defendant has dedicated his time to learning various trades. As a result of this

hard work and training, defendant has been able to help the BOP repair several inoperable

machines and has received monetary awards for his work performance. Given the demonstrated

improvement and progress made by defendant, and after 19 years in custody, the Court concludes

that the time he has served is sufficient to provide for just punishment, promote respect for the

law, and deter this defendant and others from engaging in similar behavior.

       Finally, the Court finds that defendant will not be a danger to another or the community if

re leased. As stated above, defendant has had only one minor infraction in the last ten years, and

he has developed trade ski ll s that will help him find productive work once released . He is 55 years

old and will face a period of supervised release during which his behavior will be monitored by

Probation.




                                                  4

          Case 5:01-cr-00128-BO Document 138 Filed 07/31/20 Page 4 of 5
       Based on the foregoing, defendant has demonstrated that extraordinary and compelling

reasons warrant a reduction in his sentence and that a sentence reductio n otherwise comports with

the applicable statutory and policy requirements.

                                         CONCLUSIO

       The motion for compassionate release [132] 1s ORA TED. Defendant' s term of

imprisonment is REDUCED to TIME SERVED. All other terms and conditions of the judgment

remain in ful l force and effect. The remaining motions [DE 121 , 125, 127] are DENIED

WITHOUT PREJUDICE AS MOOT.



       SO ORDERED, this     4/2__ day of July, 2020.

                                             ~LfJ ~
                                             CHIEF UNITED STA TES DISTRICT JUDGE




                                                5

         Case 5:01-cr-00128-BO Document 138 Filed 07/31/20 Page 5 of 5
